IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs September 20, 2010

     TERRANCE LOWDERMILK v. TENNESSEE DEPARTMENT OF
                       SAFETY

                 Appeal from the Chancery Court for Davidson County
                  No. 09-84-I    Claudia C. Bonnyman, Chancellor


                No. M2010-00417-COA-R3-CV - Filed November 9, 2010


Petitioner filed this petition for judicial review in 2009 to challenge the propriety of the
seizure of $5,518 in cash following the Tennessee Bureau of Investigation executing a search
warrant on Petitioner’s residence in May of 2001. A notice of seizure was served on
Petitioner; also a forfeiture warrant was issued and mailed to Petitioner at his residence. The
Department of Safety subsequently entered a final administrative order forfeiting the money.
When Petitioner filed this action almost eight years later, the trial court dismissed the petition
on the ground that it lacked subject matter jurisdiction because the petition was not timely
filed. The trial court dismissed the action. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

Terrance Lowdermilk, Loretto, Pennsylvania, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
and Troy A. McPeak, Assistant Attorney General, for the appellee, Tennessee Department
of Safety.

                                           OPINION

       In May 2001, the Tennessee Bureau of Investigation executed a search warrant on
Terrance Lowdermilk (“Petitioner”) at his residence, at which time the TBI seized $5,518
in cash. A notice of seizure was served on Petitioner, and on the same day, a forfeiture
warrant was issued. The forfeiture warrant was mailed to Petitioner’s last known address, the
same address where the property was seized. Receipt for the notice was signed by
Petitioner’s mother on June 28, 2001. No claim was filed by Petitioner, and, on September
27, 2001, the Department of Safety issued a final administrative order forfeiting the
$5,518.00 in cash. Nothing else transpired for more than seven years until this petition was
filed.

        On January 14, 2009, Petitioner filed a petition for judicial review of the final order
issued by the Department of Safety on September 27, 2001, asserting, inter alia, that his due
process rights were violated.1 The Department of Safety filed a motion to dismiss for failure
to state a claim, followed by a motion to dismiss for lack of subject matter jurisdiction on the
ground that the petition was not filed within the applicable time period. On January 22, 2010,
the chancery court issued an order dismissing the petition for lack of subject matter
jurisdiction. Petitioner appeals.

                                                   A NALYSIS

        Petitioner’s property was seized pursuant to Tenn. Code Ann. § § 53-11-201, et seq.
and 40-33-201, et seq., which governs forfeiture of property for narcotics. Notice of the
seizure shall be sent by certified mail to the property owner’s last known address with return
receipt requested. Tenn. Comp. R. & Regs. 1340-2-2-.06. The person whose property is
seized may request a hearing on the seizure of property but the request must be made within
thirty days of the issuance of the notice of the forfeiture warrant or the property will be
forfeited. Tenn. Code Ann. § 40-33-206(a), (c).

        In this action, a forfeiture warrant was issued on May 30, 2001. The return receipt
indicates that the notice of the forfeiture warrant was addressed to Petitioner at his residence,
1642 B Lancer Lane in Chattanooga, Tennessee. Petitioner admits in his affidavit this was
his residence at that time. The return receipt, which was signed by Norma Smith, Petitioner’s
mother, was stamped as delivered by the United States Postal Service on “June 28, 2000.” 2
The return receipt was also subsequently stamped as received by the Department of Safety
on July 2, 2001. Petitioner did not request a hearing and the final order of forfeiture was
entered on September 27, 2001. More than seven years passed before Petitioner filed his
petition for judicial review in the chancery court.




        1
            Petitioner contends that other property was seized, however, the order only listed the $5,518 in cash.
        2
        The date of delivery stamped on the return receipt by the United States Postal Service read “June
28, 2000”; however, the year was obviously wrong. The trial court correctly concluded that it was delivered
on June 28, 2001, as the property was not seized until 2001.

                                                        -2-
       Tenn. Code Ann. § 4-5-322(b)(1)(A) states the petition must be filed within 60 days
from the final order’s entry. This time limit is jurisdictional and a court cannot review the
merits of the case if it is filed outside the appropriate time period. Bishop v. Tenn. Dept. of
Correction, 896 S.W.2d 557, 558 (Tenn. Ct. App. 1994).

        The final order of the Department of Safety forfeiting Petitioner’s property was
entered on September 21, 2001. Petitioner filed his petition for judicial review on January
14, 2009. Thus, the chancery court properly dismissed the action for lack of subject matter
jurisdiction as the petition for judicial review was not timely filed.

                                       In Conclusion

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against the appellant, Terrance Lowdermilk.


                                                       ______________________________
                                                       FRANK G. CLEMENT, JR., JUDGE




                                              -3-